Citation Nr: 0107077	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  98-17 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from July to October 1962.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 decision by the RO.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
RO has not yet considered the veteran's claim in the context 
of the new law.  Nor has the veteran had an opportunity to 
prosecute his claim in that context.  Consequently, in order 
to ensure the veteran due process of law, and to avoid the 
possibility of prejudice, the Board will remand the matter to 
the RO.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, making reasonable efforts to obtain copies of any 
relevant records of treatment from a Dr. John Saia, referred 
to in a September 1983 consultation note from Shady Grove 
Adventist Hospital, and from a Dr. Gaylor, in Baltimore, 
Maryland, referred to in the veteran's November 1998 
substantive appeal.  The action should also include making 
reasonable efforts to obtain a complete set of clinical 
records from a Dr. James Rascher, including any reports 
reflecting treatment the veteran may have received prior to a 
period of hospitalization in September 1983, as referred to 
in the September 1983 consultation note from Shady Grove 
Adventist Hospital, and affording the veteran a medical 
examination for purposes of obtaining an opinion as to 
whether he has a current low back disability that can be 
attributed to active military service.  38 C.F.R. § 19.9 
(2000).

This case is REMANDED to the RO for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include making reasonable efforts to 
obtain copies of any relevant records of 
treatment from a Dr. John Saia, referred 
to in a September 1983 consultation note 
from Shady Grove Adventist Hospital, and 
from a Dr. Gaylor, in Baltimore, 
Maryland, referred to in the veteran's 
November 1998 substantive appeal.  
Development should also include making 
reasonable efforts to obtain a complete 
set of clinical records from a Dr. James 
Rascher, including any reports 
reflecting treatment the veteran may 
have received prior to a period of 
hospitalization in September 1983, as 
referred to in the September 1983 
consultation note from Shady Grove 
Adventist Hospital.

2.  As part of the development 
undertaken to comply with the new law, 
the RO should arrange to have the 
veteran undergo an examination of his 
low back.  The examiner should review 
the claims folder, including any 
additional material obtained pursuant to 
the development outlined in paragraph 1, 
above, and take a thorough history from 
the veteran.  Then, after any necessary 
testing is completed, and a current 
diagnosis is made, the examiner should 
provide opinions as to the following 
questions:

a.  Is it at least as likely as not that 
the veteran's current low back 
difficulties are related to those noted 
in service, or is it more likely that 
his current difficulties are 
attributable to events that occurred 
subsequent to service?  (In offering an 
opinion on this matter, the examiner 
should comment on the significance, if 
any, of an intervening work injury in 
July 1983, referred to in reports, dated 
in September 1983, from Shady Grove 
Adventist Hospital.)

b.  If it is at least as likely as not 
that the veteran's current back 
difficulties are related to those noted 
in service, is it absolutely clear 
(i.e., obvious, manifest, or 
undebatable) that the disability 
diagnosed in service-transitional 
vertebra at S-1, with pseudoarthrosis on 
the right-pre-existed the veteran's 
entry into military service?  Is it 
clear that that condition represents a 
congenital defect?  (If the examiner 
concludes that it is absolutely clear 
that the transitional vertebra and 
pseudoarthrosis pre-existed service, or 
that it was congenital, he or she should 
give reasons for that conclusion, to 
include a discussion of any medical 
principles, and of any X-ray, physical, 
or other findings, that support the 
conclusion.)

c.  If it is absolutely clear that the 
transitional vertebra at S-1, with 
pseudoarthrosis on the right, existed 
prior to service, it is at least as 
likely as not that the condition 
underwent a chronic or permanent (as 
opposed to a transient or temporary) 
increase in severity during service? (In 
offering an opinion on this matter, the 
examiner should comment on the in-
service reports showing that the veteran 
experienced a fall in August 1962, and 
should consider whether, as a result of 
that fall, or for any other reason, the 
veteran experienced a chronic or 
permanent increase in symptoms 
attributable to the transitional 
vertebra and pseudoarthrosis, or whether 
he may have suffered a new, chronic or 
permanent back disability superimposed 
on that condition.)

d.  If it is absolutely clear that the 
transitional vertebra and 
pseudoarthrosis existed prior to 
service, and it is at least as likely as 
not that the condition underwent a 
chronic or permanent increase in 
severity during service, is it 
absolutely clear (i.e., obvious, 
manifest, or undebatable) that the 
increase in severity during service was 
due to the natural progress of the 
condition, or is it at least as likely 
as not that the disorder worsened during 
service beyond the natural progress?

A complete rationale for all opinions 
should be provided.


3.  The RO should review the report of 
the examination to ensure that the 
requirements set forth in paragraph 2, 
above, have been satisfied.  If they 
have not, the report should be returned 
for necessary corrective action, as 
appropriate.

4.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
claim here in question.  If the benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).


